TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00286-CR



                                 Herman Miller Griffith, Appellant

                                                    v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. CR23,896, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Herman Miller Griffith filed a pro se notice of appeal from a judgment of

conviction for sexual assault of a child, enhanced. See Tex. Penal Code § 22.011. However, the

district court certified that this is a plea bargain case and Griffith has no right of appeal. Griffith and

his counsel signed the certification.

                The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                 Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 30, 2014

Do Not Publish